ORDER
PER CURIAM.
Movant, Charles Beal, appeals from the denial of his Rule 24.035 motion after an evidentiary hearing. The judgments of conviction sought to be vacated were for murder in the first degree, assault in the first degree, and two counts of armed criminal action. After his pleas of guilty, mov-ant was sentenced to imprisonment for life without parole on the murder conviction, imprisonment for fifty years on each of the armed criminal action convictions, and imprisonment for life on the assault conviction. All sentences were to run concurrently.
*271The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).